DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11, 12, 16-23, 26 and 27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bruguier et al. (“PHOEBE: PRONUNCIATION-AWARE CONTEXTUALIZATION FOR END-TO-END SPEECH RECOGNITION”, April 17, 2019, a reference submitted by the applicant. The examiner notes that Bruguier was cited in the PCT search report and marked “X” category reference for rejecting similar claims of the PCT application: PCT/US2020/026004, hereinafter referred to as Bruguier).

Examiner notes that although the Bruguier was co-authored by the inventors of the present patent application, the Bruguier qualifies as a prior art reference under AIA  provisions. Independent claims recite limitations based on features as illustrated in Fig. 2, which is similar to Fig. 1 in the cited Bruguier reference. In other words, Bruguier discloses all features defined by independent claims. 

Regarding claims 1 and 16, Bruguier discloses a method and a system (Abstract and Section 4, a computer implemented speech recognition system by incorporating bias phrases into end-to-end neural network models), comprising:

at data processing hardware, audio data encoding an utterance (Section 2.3, Fig. 1); 
obtaining, by the data processing hardware, a set of bias phrases corresponding to a context of the utterance, each bias phrase in the set of bias phrases comprising one or more words (Section 2.2, contact list as a set of bias phrases, e.g., “John Smith”); 
processing, by the data processing hardware, using a speech recognition model, acoustic features derived from the audio data to generate an output from the speech recognition model (Section 2.2 and 2.3, Fig. 1, end-to-end neural network speech models), the speech recognition model comprising: 
a first encoder and a corresponding first attention module, the first encoder configured to receive the acoustic features (Section, 2.3, Fig. 1, left side, features from audio signals); 
a bias encoder and a corresponding bias attention module, the bias encoder configured to receive data indicating the obtained set of bias phrases (Section 2.3, Fig. 1, right side, features from bias phrases); and 
a decoder configured to determine likelihoods of sequences of speech elements based on output of the first attention module and output of the bias attention module(Section 2.3, and Fig. 1, decoder for obtaining likelihoods of sequences of speech elements) ; and 
determining, by the data processing hardware, a transcript for the utterance based on the output from the speech recognition model (Section 3.3, recognizing a voice command “send a text message to Jane Doe” based on “Jane Doe” in the contact list).  	

Regarding claims 2 and 17, Bruguier further discloses the bias encoder is configured to encode a corresponding bias context vector for each bias phrase in the set of bias phrases; and the bias attention module is configured to compute attention over the bias context vectors (Section 3 and Fig. 1).

Regarding claims 3 and 18, Bruguier further discloses the bias attention module is configured to receive an additional bias context vector that does not correspond to any of the bias phrases in the set of bias phrases, the additional bias context vector representing an option to not bias the likelihoods of sequences of speech elements determined by the decoder toward any of the bias phrases (Section 3.2, we also added a “no-biasing” option; also see Table 2).

Regarding claims 4 and 19, Bruguier further discloses the bias encoder and the bias attention module are configured to operate with a variable number of bias phrases in the set of bias phrases that are not specified during training of the speech recognition model (Section 3.2, N was uniformly sampled from [1, Nphases]).

Regarding claims 5 and 20, Bruguier further discloses the first encoder, the first attention module, the bias encoder, the bias attention module, and the decoder are Fig. 1, Section 3).

Regarding claims 6 and 21, Bruguier further discloses the speech elements are words, word pieces, or graphemes (Fig. 1, section 3).

Regarding claims 7 and 22, Bruguier further discloses the first encoder comprises a stacked, recurrent neural network (RNN) (Section 3, LSTM network which is a type of recurrent neural network).

Regarding claims 8 and 26, Bruguier further discloses the decoder comprises a stacked, unidirectional RNN configured to compute a probability of a sequence of output tokens (Section 2, unidirectional LSTM).

Regarding claims 11 and 27, Bruguier further discloses the set of bias phrases comprises a set of contact names personalized for a particular user (Section 1, by context refers to a contact list, user’s library of song).

Regarding claims 12 and 24, Bruguier further discloses the set of bias phrases comprises a set of media item names (Section 1, by context refers to a contact list, user’s library of song).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 13-15, 24, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bruguier in view of Pundak et al. (“DEEP CONTEXT: END-TO-END CONTEXTUAL SPEECH RECOGNITION”, a reference submitted by the applicant. The reference was cited in the PCT search report and marked “X” category reference for rejecting similar claims of the PCT application: PCT/US2020/026004).

Examiner notes that although the Pundak reference was co-authored by two inventors of this application, Pundak reference qualifies as a prior art reference under AIA  provisions. Primary reference Bruguier refers people to see more details related to “Listen, Attend and Spell, LAS” models and contextual LAS models in the section 2. The instant patent application uses a CLAS model which is a modification to a LAS model with Contextual information named as CLAS model (Spec. [0010], [0053]). 

Regarding claims 9 and 24, Bruguier discloses using Contextual LAS model (Section 2.2). Bruguier does not give details about CLAS model and refers people to see the details in Pundak reference. Bruguier does not explicitly discloses the first attention module is configured to compute attention as a function of a previous hidden 

Pundak discloses the above limitations related to LAS model (Section 2, the LAS model, Section 3, CLAS model. Examiner notes, the limitations define features corresponding model equations of CLAS models).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Bruguier’s teaching with Pundak’s teaching to obtain details of CLAS model structures. One having ordinary skill in the art would have been motivated to make such a modification because Bruguier refers people to obtain more details about LAS models and CLAS models from the cited Pundak reference (Bruguier, section 2). 

Regarding claims 10 and 25, Bruguier in view of Pundak further discloses the decoder is configured to determine a hidden state based on: an embedding vector for a previous grapheme output from the speech recognition model; a previous hidden state of the decoder; an audio context vector output by the first attention module; and a bias context vector output by the bias attention module (Bruguier, Sections 2 and section 3, Pundak, section 2 and section 3; Note, the limitations are related to LAS or CLAS models which are shown as equations in both Bruguier and Pundak).

Regarding claims 13 and 28, Bruguier in view of Pundak further discloses obtaining, by the data processing hardware, a list of bias prefixes corresponding to the bias phrases in the set of bias phrases, each bias prefix in the list of bias prefixes representing an initial portion of one or more of the bias phrases in the set of bias phrases; determining, by the data processing hardware, using the speech recognition model, whether a partial transcript for the utterance includes one of the bias prefixes in the list of bias prefixes; and when the partial transcript for the utterance includes one of the bias prefixes: identifying, by the data processing hardware, a subset of one or more bias phrases in the set of bias phrases that include the one of the bias prefixes included in the partial transcript; and enabling, by the data processing hardware, only the identified subset of the one or more bias phrases for biasing the speech recognition model (Bruguier, Sections 2 and section 3, Pundak, section 2 and section 3; Note, the limitations are related to LAS or CLAS models which are shown as model equations in both Bruguier and Pundak).

Regarding claims 14 and 29, Bruguier in view of Pundak further discloses at least one bias prefix in the list of bias prefixes comprises a first word of a corresponding bias phrase in the set of bias phrases and excludes a last word of the corresponding bias phrase Bruguier, Sections 2 and section 3, Pundak, section 2 and section 3; Note, the limitations are related to LAS or CLAS models which are shown as model equations in both Bruguier and Pundak.

Bruguier, Sections 2 and section 3, Pundak, section 2 and section 3; Note, the limitations are related to LAS or CLAS models which are shown as model equations in both Bruguier and Pundak).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659